Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to Election/Restriction filed on 11/24/20.

Applicant’s argument is not persuasive (see Examiner’s remark below).  

Examiner’s remarks:

Based on the election/restriction filed on 11/24/20, Applicant election of species restriction requirement was imposed and mailed on 10/01/20.  In responding the restriction, Applicant also elected species I for examination.  In the interest of expediting compact prosecution, the examiner has waived the option of holding the amendment non-responsive 

Summary of claims

Claims 1-31 are pending.
Claims 1-9 are rejected.
Claims 10-20 are cancelled.	
Claims 21-31 are withdrawn for non-elective.

Oath/Declaration

The oath/declaration filed on June 6th, 2019 is acceptable. 

Election/Restrictions

This application contains claim groups directed to the following patentably distinct species of the claimed invention:

I.	Claims 1-9, drawn to a method, comprising: generating a hotspot image corresponding to the design layout image based on a hotspot detection model, wherein the hotspot image , classified in class 716, subclass 055. 

II. 	Claims 21-27, drawn to a method, comprising: transforming a first format of the design layout image into a second format; applying a hotspot detection model to the design layout image to generate a hotspot image; generating at least two photomask patterns based on the hotspot image, wherein one of the at least two photomask patterns comprises a first object and another of the at least two photomask patterns comprises a second object; forming a patterned semiconductor substrate according to the at least two photomask patterns, classified in class 716, subclass 054. 

III.	Claims 28-31, drawn to a system, comprising: input the design layout image to the hotspot detection model for outputting an image comprising a first object and a second object; and generate a first photomask pattern including the first object; generate a second photomask pattern including the second object; wherein the first photomask pattern and the second , classified in class 716, subclass 055.

The inventions are distinct, each from the other because of the following reasons: Group I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, MPEP 808.01). For example, The group II a method, comprising: transforming a first format of the design layout image into a second format; applying a hotspot detection model to the design layout image to generate a hotspot image; generating at least two photomask patterns based on the hotspot image, wherein one of the at least two photomask patterns comprises a first object and another of the at least two photomask patterns comprises a second object; forming a patterned semiconductor substrate according to the at least two photomask patterns while the group I  a hotspot image corresponding to the design layout image based on a hotspot detection model, wherein the hotspot image comprises at least two adjacent hotspot objects; generating at least two photomask patterns based on the hotspot image, wherein the at least two photomask patterns respectively comprise the at least two adjacent hotspot objects; forming a first photo resist layer over a semiconductor substrate; exposing the first photo resist layer to actinic radiation through a first photomask; removing a portion of the first photo resist layer thereby forming a first patterned photo resist layer, wherein the first photomask includes one of the at least two photomask patterns; forming a first patterned semiconductor substrate by the first patterned photo resist layer; forming a second photo resist layer over the first patterned 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

During a telephone conversation with Mr. Tony King on 02/24/21 a provisional election was made claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the difference between local and average data values…” With respect to Claim 1, the abstract idea 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not 

Claims 2-8 are likewise rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US Pub. 2011/0204523).

As to claim 1 the prior art teach a method, comprising: 

obtaining a design layout image (see fig 1-4 paragraph 0028-0035); 



generating at least two photomask patterns based on the hotspot image, wherein the at least two photomask patterns respectively comprise the at least two adjacent hotspot objects (see fig 3-6 paragraph 0034-0041); 

forming a first photo resist layer over a semiconductor substrate; exposing the first photo resist layer to actinic radiation through a first photomask (see fig 3-7 paragraph 0040-0049); 

removing a portion of the first photo resist layer thereby forming a first patterned photo resist layer, wherein the first photomask includes one of the at least two photomask patterns (see fig 4-8 paragraph 0046-0052 and background); 

forming a first patterned semiconductor substrate by the first patterned photo resist layer (see fig 3-6 paragraph 0039-0045); 

forming a second photo resist layer over the first patterned semiconductor substrate (see fig 3-7 paragraph 0048-0055); 



removing a portion of the second photo resist layer thereby forming a second patterned photo resist layer, wherein the second photomask includes another one of the at least two photomask patterns (see fig 4-8 paragraph 0055-0066 and summary); 

and forming a second patterned semiconductor substrate by the second patterned photo resist layer (see fig 4-8 paragraph 0060-0071) .

As to claim 2 the prior art teach wherein obtaining the design layout image further comprises: retrieving an original design layout image (see fig 1-4 paragraph 0030-0037); 

and converting the original design layout image in a first format into the design layout image in a second format different from the first format, wherein the hotspot image is generated in the second format (see fig 1-4 paragraph 0038-0045).

As to claim 3, the prior art teach wherein generating the at least two photomask patterns further comprises: generating the at least two photomask patterns for the original design layout image based on the at least two adjacent hotspot objects of the hotspot image (see fig 3-6 paragraph 0042-0049 and summary).

As to claim 4 the prior art teaches further comprising: processing the design layout image for deriving a clip image, wherein the clip image is part of the design layout image, wherein generating the hotspot image further comprises: generating the hotspot image corresponding to the clip image of the design layout image based on the hotspot detection model (see fig 4-7 paragraph 0048-0055).

As to claim 5 the prior art teaches further comprising: establishing the hotspot detection model based on at least one first image and the at least one first image with labeled hotspot objects (see fig 4-8 paragraph 0058-0065).

As to claim 6 the prior art teaches wherein establishing the hotspot detection model further comprises: establishing the hotspot detection model based on the at least one first image, the at least one first image labeled with hotspot objects, at least one second image, and the at least one second image without labelling of hotspot object (see fig 4-8 paragraph 0068-73 and background).

As to claim 7 the prior art teaches further comprising: applying an optical proximity correction to correct the at least two photomask patterns (see fig 5-8 paragraph 0070-0076).

As to claim 8 the prior art teaches wherein removing the portion of the first photo resist layer comprises: removing the portion of the first photo resist layer exposed to actinic radiation through the first photomask (see fig 4-8 paragraph 0054-0064 and summary).

As to claim 9 the prior art teaches wherein removing the portion of the second photo resist layer further comprises: removing the portion of the second photo resist layer exposed to actinic radiation through the second photomask (see fig 4-8 paragraph 0059-0070).




















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851